Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter

Reasons of Allowance:
1. 	Claims 1–20 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closest prior arts of record as cited do not teach the combination of limitations as recited in claims 1, 8 and 16, for e.g., the closest prior art does not teach “determining a plurality of optimal features for the first and second feature process evaluation, in combination with determining a first set of features for a machine learning model, based in part on a training using the plurality of processes and data determined; and processing a second feature process evaluation using at least some of the first set of features associated with the first feature process” as recited in claims 1 and 16, and further do not teach “determining top features and feature processes by the training module; and promoting the top features and feature processes to a feature orchestrator, in combination with, determining an analytical session identification number; transmitting the analytical session number to a feature store module and consumer module” as recited in claim 8.  Therefore claims 1, 8 and 16 are allowed. All other claims depending on claims 1, 8 and 16 are allowable at least by dependency on claims 1, 8 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        June 4, 2022